Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 1 of claim 1, the phrase “a preconcentration type of an analyte” is indefinite since it is not clear whether “preconcentration” means before the analyte is concentrated in a solution or sample. In addition, it is not clear what constitutes being a “preconcentration type of an analyte”. What physical or chemical forms of the analyte constitute being a “preconcentration type”? See this same problem on line 1 of claim 12. On line 2 of claim 1, the phrase “material preconcentration device” is indefinite since it is not clear what function this device performs since it is not clear what “preconcentration” means. Does this device actually serve to concentrate an analyte in a solution or sample? See this same problem on line 2 of claim 12. Step (a) of claim 1 is indefinite since it is not clear what a critical mobility model is and how it is established. Without knowing this information, one of ordinary skill in the art would not be able to perform the method and would not know whether they are infringing on the method or not. It appears that the equation recited in claim 2 would correct this problem since it recites how the critical mobility model is calculated or established. See this same problem in step (a) of claim 12. Step (b) of claim 1 is indefinite since it is not clear of what a critical mobility is calculated for. Is a critical mobility of the analyte in a solution or sample calculated? In addition, the “parameter value” applied to the critical mobility model is indefinite and vague since it is not clear what this parameter value is and how to obtain it. Without knowing what the “parameter value” is and where/how to obtain it, one of ordinary skill in the art would not be able to perform the method and would not know whether they are infringing on the method or not. Step (c) of claim 1 is indefinite since it is not clear how the absolute value of an electrophoretic mobility of the analyte is obtained in the method. Is this electrophoretic mobility a value calculated by a formula, a value measured by an experiment such as by performing electrophoresis on a sample or solution containing the analyte, or a value obtained by another method? 
On line 3 and line 4 of claim 2, the phrase “cations and anions” is indefinite since it is not clear whether this phrase refers to cations and anions of the analyte. On lines 4-5 of claim 2, the phrase “Deff denotes a corrected diffusion coefficient” is indefinite since it is not clear of what the diffusion coefficient refers to. Is the diffusion coefficient a diffusion coefficient of the analyte in a sample or solution? On line 5 of claim 2, the phrase “Q denotes a flow rate” is indefinite since it is not clear of what the flow rate refers to. Is the flow rate a flow rate of the analyte in a sample or solution? On lines 6-7 of claim 2, the “main microchannel” is indefinite since it is not clear what this refers to and where it is located. Is the main microchannel located in the material concentration device, and is a sample or solution containing the analyte flowed through this main microchannel? On lines 6-7 of claim 2, the phrase “co denotes a bulk concentration” is indefinite since it is not clear of what the bulk concentration refers to. Is the bulk concentration a bulk concentration of the analyte in a sample or solution? See all of these same problems in claim 13. 
On line 2 of claim 3, the phrase “a designed condition of the material preconcentration device” is indefinite since it is not clear what constitutes being a “designed condition” and what a “designed condition” is. Is a “designed condition” an operating condition of the material preconcentration device that a user chooses? Without knowing what the “designed condition” is and where/how to obtain it, one of ordinary skill in the art would not be able to perform the method and would not know whether they are infringing on the method or not.
Claim 4 is indefinite since it is not clear what and how the recited “equilibrium position” is used for in the method. 
On line 2 of claim 6, the phrase “stacked at a certain position” is indefinite since it is not clear whether the “certain position” is located somewhere in the material preconcentration device. Is the “certain position” located in a microchannel of the material preconcentration device? See this same problem on lines 2-3 of claim 14.
Claim 10 contains the trademark/trade name NafionTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the ion-selective membrane and, accordingly, the identification/description is indefinite.
Step (b) of claim 12 is indefinite since it is not clear what constitutes being a “design parameter” of the material preconcentration device. Is a “design parameter” an operating condition of the material preconcentration device that a user chooses? Without knowing what the “design parameter” is and where/how to obtain it, one of ordinary skill in the art would not be able to perform the method and would not know whether they are infringing on the method or not. Step (b) of claim 12 is also indefinite since it is not clear how the absolute value of an electrophoretic mobility of the analyte is obtained in the method. Is this electrophoretic mobility a value calculated by a formula, a value measured by an experiment such as by performing electrophoresis on a sample or solution containing the analyte, or a value obtained by another method? Claim 12 is indefinite since the preamble of the claim recites “A method of converting a preconcentration type of an analyte in a material preconcentration device”, but there are no steps in the method which recite such a “conversion”. Rather, lines 6-11 of claim 12 merely recite conditions when certain preconcentration types of the analyte are present. No conversion steps between a first preconcentration type of the analyte to a second preconcentration type of the analyte are recited in claim 12. 
On line 5 of claim 14, the phrase “the equilibrium position of preconcentration” is indefinite since it is not clear what this is and how it is determined or established in the method. In addition, it is not clear where the equilibrium position of preconcentration “propagates” in the method? Does the equilibrium position of preconcentration propagate in a certain direction in a microchannel of the material preconcentration device? 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception comprising abstract ideas without significantly more. The claim(s) recite(s) methods of determining or converting a preconcentration type of an analyte in a material preconcentration device using a combination of mathematical calculations, formulas or equations, and mental processes comprising comparisons that can be performed in the human mind. This judicial exception is not integrated into a practical application because the claims do not recite any additional limitations that apply, rely on, or use the abstract ideas in a manner that imposes a meaningful limit on the abstract ideas such that the claims are more than a drafting effort designed to monopolize the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements recited in the claims comprising the use of a material concentration device having a main microchannel, an inlet for supplying an analyte to the main microchannel, and an ion-selective membrane provided on a surface of the main microchannel in order to perform ion concentration polarization (ICP) is well-known, routine and conventional in the prior art, and therefore, does not amount to an inventive concept.
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite several abstract ideas. The abstract ideas include both mathematical formulas, equations and calculations as well as mental processes that can be performed in the human mind. The mathematical formulas, equations and calculations comprise establishing a critical mobility model by solving the mathematical equation recited in claims 2 and 13, calculating a critical mobility of a preconcentration type of analyte by applying a design parameter value to the critical mobility model (claims 1, 3 and 12), wherein the design parameter value is a designed condition of the material preconcentration device, and determining an equilibrium position of preconcentration of the analyte in the preconcentration device by summing/adding advection caused by flow and electro-migration caused by an electrophoretic mechanism (claim 4). The mental processes which can be performed in the human mind that are recited in the instant claims comprise the comparison of the calculated critical mobility to an absolute value of an electrophoretic mobility of the analyte in order to determine a preconcentration type of the analyte (claim 1), and determining whether the absolute value of the electrophoretic mobility of the analyte is less than or greater than the calculated critical mobility (claims 5-8, 12 and 14). 
The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception/abstract ideas into a practical application.  Claims 1-8 and 12-14 only recite a combination of abstract ideas and mental analysis steps, as outlined and explained above. With regards to claims 9-11, these claims simply define the type of material preconcentration device to use in the method in order to concentrate an analyte. The recitation of the type of material preconcentration device used to concentrate the analyte in the methods does not amount to a practical application of the judicial exception/abstract ideas since this type of ion concentration polarization device is well-known and routinely used to concentrate analytes in a sample and therefore, only amounts to insignificant extra-solution activity to the judicial exception. The claims do not recite any improvements to a technology/apparatus, do not recite any specific and particular treatments for a disease or medical condition, do not apply the judicial exception/abstract ideas by use of a particular machine which is not well-known, routine and conventional in the prior art, do not transform a particular article to a different state or thing, and do not apply or use the judicial exception/abstract ideas in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. analyte concentration). 
The claims also do not meet step 2B of the guidance since the additional elements recited in claims 9-11 concerning using a material preconcentration device comprising a main microchannel having a dead-end channel structure and a critical mobility of 0, an inlet for supplying an analyte to the main microchannel, and an ion-selective membrane provided on a surface of the main microchannel in order to perform ion concentration polarization (ICP) are merely well understood, routine and conventional limitations that do not amount to an inventive concept. See paragraph 4 in the instant specification which states that an ion concentration polarization (ICP) phenomenon “has been academically reported” in the prior art, and see the references to Han et al (US 2009/0242406), Jia et al (article from Analytical Chemistry, vol. 86, July 17, 2014, pages 7360-7367), Chen et al (article from Biomicrofluidics, vol. 10, February 18, 2016, pages 014119-1 to 014119-12), and Chiu et al (article from Sensors, vol. 15, December 5, 2015, pages 30704-30715) which all teach that microfluidic devices comprising microchannels and nanofluidic channels are known to be used for generating ion concentration polarization (ICP) phenomena in order to concentrate target biomolecules at very low concentrations. Therefore, the additional elements recited in the claims concerning the type of material preconcentration device to use in the methods are well understood, routine and conventional in the prior art, and for this reason, the additional steps recited in the methods do not recite an inventive concept that renders the claims patent eligible under step 2B of the 35 USC 101 analysis. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Ko et al who teach of a preconcentration device for multiplexed high-throughout applications; Han et al who teach of a method and a device for concentrating a species of interest in a liquid comprising a fluidic chip having channels therein and an ion-selective membrane attached to a portion of the channels; Anand et al who teach of a method for concentration enrichment of a charged species within a droplet; Jia et al, Chen et al and Chiu et al who all teach of microfluidic devices comprising microchannels and nanofluidic channels therein that are used for generating ion concentration polarization (ICP) phenomena in order to concentrate target biomolecules at very low concentrations; and Choi et al who teach of a method for the nanoelectrokinetic selective preconcentration of analytes based on ion concentration polarization. It is noted that the reference to Choi et al is not prior art against the instant claims since it was published after the effective filing date of the instant application.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 1, 2022